DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  There is no link between the “processing program analysis step” and the “geometric deviation measurement step”.  The link is essential in order to distinguish the claimed “geometric deviation measurement step” from the prior art geometric deviation measurement steps Applicant discloses in paragraphs [0003] and [0004] of the specification.
To link the steps and overcome this rejection, Examiner recommends amending claim 1 line 9 to read “to measure a position of the reference sphere using the calculated measurement angles”.
Claims 2 and 3 depend from claim 1 and incorporate the same deficiencies.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the “processing program analysis unit” and the “geometric deviation measurement unit”.  The relationship is essential in order to distinguish the claimed “geometric deviation measurement unit” from the prior art geometric deviation measurement steps Applicant discloses in paragraphs [0003] and [0004] of the specification.
To link the structural elements and overcome this rejection, Examiner recommends amending claim 9 line 14 to read “to measure a position of the reference sphere using the calculated measurement angles”.

Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mori et al. US 2010/0207567 discloses a numerically controlled machine tool which has a linear feed axis and a rotational feed axis and which has functions for measuring in advance, errors of a relative position and a relative attitude of a main spindle relative to a work table by positioning the linear feed axis and the rotational feed axis to specified position and attitude, and correcting a movement command based on measured error data, the error data being multi-dimensional data containing a position error and an attitude error. The machine tool includes a error data storage means which store an error map that is prepared by collecting a plurality of the error data corresponding to positions and rotation angles of the linear feed axis and the rotational feed axis, and a correction data computing means which compute correction data for correcting the movement command from a command position for the linear feed axis and the rotational feed axis and the error data stored in the error data storage means.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
06/01/22